Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/14/2021 has been entered. Claims 1-4, 6-14, and 16-20 remain pending in the application. 

Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 14 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a system, a device and a method for fractional flow reserve determination as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a device for fractional flow reserve determination, the device comprising: a processor configured to: generate a three-dimensional model of a portion of an imaged vascular vessel tree surrounding a stenosed vessel segment, the imaged vascular vessel tree comprising one or more branches proximal to the stenosed vessel segment and one or more branches distal to the stenosed vessel segment, wherein the processor is configured to generate the three dimensional model based on a segmentation of only the stenosed vessel segment and the one or more branches distal to the stenosed vessel segment; calculate a blood flow rate through the stenosed vessel segment based on an analysis of a time-series of X-ray images of the vascular vessel tree, wherein the analysis includes: calibrating the time-series of X-ray images, wherein 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a method for fractional flow reserve determination, the method comprising the steps of:  generating a three-dimensional model of an imaged vascular vessel tree surrounding a stenosed vessel segment by a processor, based on a segmentation of only the stenosed vessel segment and one or more branches distal to the stenosed vessel segment of the imaged vascular vessel tree, the vascular vessel tree comprising one or more branches proximal to the stenosed vessel segment and the one or more branches distal to the stenosed vessel segment; calculating a blood flow rate through the stenosed vessel segment based on an analysis of a time-series of X-ray images of the vascular vessel tree by the processor, wherein the analysis includes: calibrating the time-series of X-ray images, wherein the calibrating comprises: removing scatter and background structures from the time-series of X-ray images; and calibrating an intensity of the time-series of X-ray images based on at least one of a phantom with a known attenuation or information associated with the three-dimensional model; determining a curve representative of the intensity over time in the the calibrated time-series of X-ray images; and determining, as the 
Claims 2-4, 6-13, and 16-20 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793